Citation Nr: 1020752	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  03-22 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder, to include as 
secondary to service-connected disability, (originally 
claimed as service connection for posttraumatic stress 
disorder).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant & spouse



ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico which confirmed and continued a prior 
denial of service connection for posttraumatic stress 
disorder (PTSD).

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in San Juan, Puerto Rico in 
November 2004 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.

This appeal was subject to prior remands by the Board in 
November 2005 and October 2008 to ensure compliance with due 
process requirements.  Also of note, in the November 2005 
Board decision, the question of whether new and material 
evidence had been presented sufficient to reopen the 
previously denied claim of entitlement to service connection 
for PTSD was answered in the affirmative;  the claim was 
reopened.  

Prior to proceeding with analysis of the Veteran's claim, the 
Board must acknowledge the recent ruling in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), which clarified how the 
Board should analyze claims, specifically to include those 
for posttraumatic stress disorder.  As emphasized in Clemons, 
though a Veteran may only seek service connection for PTSD, 
the Veteran's claim "cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed...."  Id.  
In essence, the Court found that a Veteran does not file a 
claim to receive benefits for a particular psychiatric 
diagnosis, such as PTSD, that is named on a claims form, but 
instead makes a general claim for compensation for the 
affliction posed by the Veteran's psychiatric symptoms.  As 
such, the Board will analyze the Veteran's current claim 
under this framework as reflected in the caption on the cover 
page of this decision.  


FINDINGS OF FACT

1.  Service connection is presently in effect for diabetes 
mellitus type 2 and chronic pancreatitis.

2.  The Veteran is diagnosed with major depressive disorder.  

3.  Recent competent and probative medical evidence 
establishes that the Veteran's nonservice-connected major 
depressive disorder has worsened due to physical 
deterioration resulting from his service-connected 
pancreatitis and diabetes.  


CONCLUSION OF LAW

Major depressive disorder is proximately due to, or the 
result of, the Veteran's service-connected disabilities.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  
As will be discussed in full below, the Board finds that 
service connection for major depressive disorder is 
warranted; therefore, a full discussion of whether VA met 
these duties is not needed as no prejudice can flow to the 
Veteran from any notice or assistance error based upon the 
full grant of the benefit sought.  It is important to note, 
however, that in correspondence dated in July 2006, the RO 
provided notice with respect to the process by which an 
initial disability rating and effective date would be 
assigned should service connection be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

The Veteran seeks service connection for psychiatric 
disability, to include major depressive disorder, which he 
contends is attributable to his military service.  In order 
to establish direct service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2009); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303, 308 (2007) (holding that the type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed).  

Secondary service connection may also be granted for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  With regard to the matter of establishing service 
connection for a disability on a secondary basis, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  To be 
clear, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b) (2009).  

The Board notes that effective October 10, 2006, rules 
binding upon VA were changed such that VA may not concede 
that a nonservice-connected disease or injury was aggravated 
by a service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established in compliance with the holding in Allen 
v. Brown.  7 Vet. App. 439; 71 Fed. Reg. 52744 (Sept. 7, 
2006)(reflecting effective date of regulatory change on 
October 10, 2006).  Where a law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to a veteran applies unless Congress provided 
otherwise or permitted VA to do otherwise and VA acted as 
such.  See VAOGCPREC 7-2003 (November 19, 2003).  

The claim presently on appeal was filed in January 2002, and 
the amendment in question has a specified effective date in 
October 2006 without provision for retroactive application.  
Consequently, the current Allen baseline rule, which is a 
stricter requirement than existed at the time the present 
claim was filed, will not be applied. 

Prior to enactment of the aforementioned Allen baseline rule, 
the relevant regulation established that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected, and the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2006).  As this 
version is more favorable to the Veteran in this case, it 
will be applied herein.  

Upon VA examination in February 2009, a VA psychiatrist 
reported that the Veteran was diagnosed with major depressive 
disorder.  The examiner stated that it is well established in 
medical literature that diabetes mellitus is a chronic 
deteriorating disease that is implicated in depression, and 
on that basis opined that it is at least as likely as not 
that the Veteran's major depressive disorder is aggravated by 
his service-connected diabetes.  VA examination, February 
2009.  Additionally, upon further review of the records and 
clarification provided in January 2010, the same examiner 
confirmed that the Veteran's major depressive disorder was 
caused or aggravated by physical deterioration due to 
service-connected diabetes and pancreatitis.  VA examination 
report addendum, January 2010.  

In light of the foregoing, the Board finds that the criteria 
for disability that is proximately due to, or aggravated by 
service-connected disease are met.  Service connection for 
major depressive disorder is therefore warranted on this 
basis.  38 C.F.R. § 3.310.  


ORDER

Service connection for major depressive disorder, as 
secondary to service-connected diabetes and pancreatitis, is 
granted.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


